         Case 3:20-cv-01372-GLS Document 33 Filed 06/11/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO



             JOSE M. SOTO-RIVERA,
                      Plaintiff,                      CIVIL NO. 20-1372 (GLS)


                           v.


    COMMISSIONER OF SOCIAL SECURITY,
                     Defendant.



                                            ORDER

       On July 31, 2020, Plaintiff José M. Soto-Rivera filed a Complaint under 42 U.S.C. § 405
(g) seeking review of a final decision of the Commissioner of Social Security (“Commissioner”)
denying Plaintiff’s claim for a period of disability insurance benefits. Docket No. 1. On March 5,
2021, the Commissioner answered the Complaint (Docket No. 22).

       On April 30, 2021, Plaintiff filed a Memorandum of Law in support of his claim that the
Commissioner’s decision was not based on substantial evidence and that improper legal standards
were applied. Docket No. 27. On June 1, 2021, the Commissioner moved the Court to enter an
order reversing its final decision and remanding the case to the Social Security Administration for
further proceedings pursuant to sentence four of 42 U.S.C. § 405(g). Docket No. 30. Pursuant to
the Commissioner’s request, the Administrative Law Judge would hold a new hearing, re-evaluate
opinion evidence and, if, necessary, obtain supplemental medical expert evidence; reevaluate the
residual functional capacity; and clarify, through supplemental evidence provided by a vocational
expert, the effect of the assessed limitation on claimant’s occupational base during the relevant
period. Id. On June 2, 2021, Plaintiff filed a motion informing that he had no objection to the
Commissioner’s request for remand. Docket No. 31.




                                                1
         Case 3:20-cv-01372-GLS Document 33 Filed 06/11/21 Page 2 of 2




       The Commissioner’s motion is GRANTED. Judgment shall be entered remanding the
case to the Commissioner for further administrative proceedings pursuant to the fourth sentence
of 42 U.S.C. Section 405(g).

       IT IS SO ORDERED.

       In San Juan, Puerto Rico, this 11th day of June 2021.

                                                                         s/Giselle López-Soler
                                                                   GISELLE LÓPEZ-SOLER
                                                                United States Magistrate Judge




                                                2
